PER CURIAM.
This case presents the question whether an action at law may be maintained in the United States District Court by a citizen of the United States against a foreign government without its consent. The same question was presented upon a similar state of facts in the case of United States ex rel. Cardashian v. Snyder, et al., 1930, 59 App.D.C. 387, 44 F.2d 895, certiorari denied, 283 U.S. 827, 51 S.Ct 351, 75 L.Ed. 1440. There the court held that such a suit could not be maintained. We adhere to that decision.
Therefore, this action is remanded with directions to set aside the judgment for the plaintiff (appellee) and dismiss the action with prejudice.
Reversed.